 

Exhibit 10.1

 

 



DISTRIBUTOR: EARTH SCIENCE TECH INC. CONTACT: Nickolas S. Tabraue    
MANUFACTURER: DERMAGATE INC. CONTACT: Gaétan Houle EFFECTIVE DATE: December
16th, 2018 AGREEMENT NO.: Der-201812-A

 

 

Hygee™ ORDER AGREEMENT

 

This ORDER AGREEMENT (this “Agreement”), dated as of December 16, 2018 (the
“Effective Date”), is entered into between Earth Science Tech Inc., a Delaware
corporation, with its principal place of business at 8000 NW 31st Street, Unit
19, Doral, FL 33122, USA, (“Earth Science Tech”) and Dermagate Inc., a company
incorporated in Canada whose registered office is at 1275 Rue Industriel, La
Prairie, Québec, J5R 2E4 (“Dermagate”).

 

RECITALS

 

WHEREAS, Earth Science Tech desires Dermagate to manufacture, assemble and
supply 5,000 medical device Hygee™ for purchase by Earth Science Tech in the
next 6 months and Dermagate desires to manufacture, assemble and supply 5,000
medical device Hygee™ for sale to Earth Science Tech in the next 6 months , all
on an exclusive basis as further set forth herein; and

 

WHEREAS, Dermagate requires the raw material from Earth Science Tech in order to
manufacture Hygee™ for Earth Science Tech and perform related services under
this Agreement and Earth Science Tech desires to give Dermagate such material
for such limited purposes.

 

WHEREAS, Dermagate agree to supply 5,000 Hygee™ without the packaging to Earth
Science Tech EXCLUSIVELY.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree to start the manufacturing
of 5,000 Hygee™ medical device in the next weeks. The pricing will be fixed
according to the salary of the staffs and the administration fees. In addition
Dermagate will receive a fraction of the profit made on each sales of Hygee™
depending of the country where Hygee™ will be marketed.

 

1/2

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

 

  EARTH SCIENCE TECH, INC         By:       NICKOLAS S. TABRAUE, PRESIDENT      
  DERMAGATE, INC.         By:       GAÉTAN HOULE, PRESIDENT

 

SIGNATURE PAGE TO HYGEE™ ORDER AGREEMENT

 

2/2

 

